Title: From George Washington to Lawrence Lewis, 28 September 1799
From: Washington, George
To: Lewis, Lawrence



Dear Sir,
Mount Vernon 28th Septr 1799

The enclosed letter was written agreeably to the date, and sent up to the Post Office in Alexandria—but owing to an accident, it missed the Western Mail and was returned to me again.
Since which Mr Anderson (in Partnership with his son John) has discovered an inclination to Rent my Distillery & Mill: and for reason which I shall disclose to you, but do not wish them to be made

public, I am disposed to let them become the tenants; provided they will give a reasonable Rent, and matters in other respects, can be adjusted.
The reasons are—that although Mr Anderson is (in my opinion) an honest, sober, & industrious man; understands the management of the Plough, the Harrow, &ca; and how to make Meadows; yet, he is not a man of arrangement, he wants system & foresight in conducting the business to advantage; is no œconomist in providing things, and takes but little care of them when provided: When to these defects in his character, are added his acting too much from the impulse of the moment (which occasions too much doing, and undoing) and his high wages and emoluments, I have no hesitation in declaring that it is my wish to place my Estate, in this County, on a new establishment; thereby bringing It into so narrow a compass, as not only to supercede the necessity of a Manager, but to make the management of what I retain in my own hands, an agreeable & healthy amusement to look after myself; if I should not be again called into the Public service of the Ctry.
As the old man is extremely obliging, and zealous in my service, I am unwilling, by any act of mine, to hurt his feelings; or (by discarding of him) to lessen his respectability in the eyes of the public. but if it should appear to be his own act (by engaging in this business) both our ends wd be answered. I should be lessened, so much, of my general concerns; and if you take the Dogue run farm (by odds the best, & most productive I possess) I can, if I remain quiet at home, with great ease attend to the other three, & the Mansion house, and thereby ease myself of the expence of a manager.
You will perceive by my letter of the 20th, herewith enclosed, that the lands therein mentioned, are given for the express purpose of accomodating you in a building seat; in which case I did not, nor do I now, see how you could do without the Farm which is part of the premises, & the hands thereon—and were it not for the reasons, which apply to Mr Anderson, the Mill & Distillery ought to accompany it, as part of the same concern. And as I shall require nothing, either for the one, or the other, that is not perfectly reasonable & just, it is not likely that we shall differ on the quantum of Rent, & hire, which will be fixed on the property, by way of annuity.
The Mules & Horses on the Farm; The Cattle (except the young

Bull I had from Mr Lloyd)—The Sheep (except the Lambs which had been carried thither from all the Farms); and Hogs, you may have on an equitable valuation: which would ease you of the trouble of providing them elsewhere, less valuable perhaps, & not reconciled to the place.
I shall not (as by a letter from Nelly you may be expected here shortly) go more into detail, at this time. But if this yr intention should be impeded by any accident, or unforeseen event, I shall expect to hear from you by Post. Indeed, if a letter could reach this sooner than yourselves, it would be agreeable & expedient: for when Mr Anderson (after I had written my letter of the 20th) hinted his desire of Renting the Mill & Distillery, he was informed, that I had made an offer of them to you; and that, until I received your answer I could say nothing definitively to him, on the Subject. and so the matter remains.
Mrs Washington has not recovered her health; on the contrary is, at this time, weak, low, and much indisposed. Mr & Mrs Peter (now here) and their Children, are well; as he says Mr & Mrs Law also are. Doctr Stuart who went from this yesterday, says Mrs Stuart was not very well—but nothing extra[ordinar]y the matter. We all unite in best wishes for you, Nelly, & Mr Carter’s family; and I am—Dr Sir—Yr Affecte Uncle

Go: Washington


P.S. Mr Lear has been absent more than a fortnight in a trip to the Mountains.

